Exhibit 10(xi)(2)

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE ( this “Agreement”) is made and entered into as
of the 13th day of April, 2005 between 181 WEST MADISON L.P., a Delaware limited
partnership (“Landlord”), successor to Davis West Madison LLC (“Former
Landlord”), and THE NORTHERN TRUST COMPANY, an Illinois banking corporation
(“Tenant”), with reference to the following:

R E C I T A L S:

A. LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, as Trustee under Trust Agreement dated
April 5, 1990 and known as Trust No. 110513-07 (“Original Landlord”), as
landlord, and Tenant, as tenant, heretofore entered into a certain lease dated
as of November 29, 2000 (the “Original Lease”), for certain premises (the
“Premises”) in a building located on the real estate commonly known as 181 West
Madison Street, Chicago, Illinois (the “Building”), as more particularly set
forth in the Original Lease.

B. Original Landlord and Tenant heretofore modified the Original Lease by
entering into those certain agreements listed on Exhibit C attached to and made
a part of the Original Lease (each of such agreement being herein referred to as
a “Letter Agreement” and all of such agreements collectively being referred to
herein as the “Letter Agreements”). Former Landlord and Tenant heretofore
entered into that certain First Amendment to Lease dated July 11, 2002 (the
“First Amendment to Lease”). The Original Lease, as modified by the Letter
Agreements and the First Amendment to Lease, is herein referred to as the
“Lease.”

C. Landlord has succeeded to all of Original Landlord’s and Former Landlord’s
right, title and interest in and to the Lease.

D. Tenant is prepared to exercise its right to reduce the Premises in size
pursuant to Section 45 of the Lease by deleting the full 19th Floor (the
“Excluded 19th Floor Premises”) in the Building from the Premises, effective
July 1, 2007, and is also prepared to yield up possession of the Excluded 19th
Floor Premises in advance of July 1, 2007, provided Landlord will agree to waive
and release in full Tenant’s obligation to pay the second one-half ( 1/2) of the
Contraction Fee, as that term is defined in the Lease, applicable to the 19th
Floor (the Contraction Fee applicable to the Excluded 19th Floor Premises, being
referred to herein as the “19th Floor Contraction Fee”). A copy of Tenant’s
intended Notice of Exercise of its Right of Contraction pertaining to the
Excluded 19th Floor Premises is attached to and made a part of this Agreement as
Exhibit A.

E. Tenant is prepared to exercise its right to reduce the Premises in size
pursuant to Section 45 of the Lease by deleting the full 18th Floor (the
“Excluded 18th Floor Premises”) in the Building from the Premises, effective
July 1, 2011, and is also prepared to yield up possession of the Excluded 18th
Floor Premises in advance of July 1, 2011, provided Landlord will agree to waive
and release in full Tenant’s obligation to pay the second one-half ( 1/2) of the
Contraction Fee, as that term is defined in the Lease, applicable to the
Excluded 18th Floor Premises (the Contraction Fee applicable to the Excluded
18th Floor Premises being referred to herein as the “18th Floor Contraction
Fee”). A copy of Tenant’s intended Notice of Exercise of its Right of
Contraction pertaining to the Excluded 18th Floor Premises is attached to and
made a part of this Agreement as Exhibit B.



--------------------------------------------------------------------------------

F. Landlord and Tenant have agreed to resolve certain disputes between them
about the accuracy of payments made by Tenant toward Tenant’s Proportionate
Share of Operating Expenses for 2003.

G. All capitalized terms included in this Agreement shall have the identical
meanings ascribed to them in the Original Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1. Incorporation. The Recital paragraphs set forth above are hereby incorporated
herein as if fully set forth herein.

2. Contraction of 19th Floor.

(a) If Tenant exercises its right to reduce the Premises in size by deleting the
Excluded 19th Floor Premises pursuant to a written notice in the form of
Exhibit A (the “19th Floor Contraction Notice”) and otherwise in compliance with
the requirements of Section 45 of the Lease, including without limitation, the
payment to Landlord on exercise of the Contraction Option of the first one-half
of the 19th Floor Contraction Fee as defined in and in accordance with, the
provisions contained in Section 45 of the Lease, then Landlord and Tenant agree
as follows:

(i) Tenant shall continue to pay Rent and the other charges as and when due and
payable under the Lease applicable to the Excluded 19th Floor Premises to and
including June 30, 2007 notwithstanding (1) Tenant’s exercise of its right to
reduce the Premises by deleting the Excluded 19th Floor Premises, (2) Landlord’s
exercise of its right to require Tenant to deliver possession of the Excluded
19th Floor Premises to Landlord prior to June 30, 2007, as provided in
(b) below, and (3) Landlord’s entering into a lease with another party for all
or any portion of the Excluded 19th Floor Premises with a term commencing prior
to July 1, 2007; and

(ii) The 19th Floor Contraction Fee is estimated, as of the date hereof, to be
$997,123.55 (the “Estimated 19th Floor Contraction Fee”). (The calculation of
the Estimated 19th Floor Contraction Fee is shown on Exhibit D attached hereto.)
Accordingly, if Tenant delivers the 19th floor Contraction Notice, the payment
of one-half of the 19th Floor Contraction Fee to be made by Tenant concurrently
with the delivery of such Contraction Notice shall be equal to $498,561.78.
Landlord and Tenant hereby agree to recalculate the actual 19th Floor
Contraction Fee in accordance with the terms of Section 45 of the Lease on or
about May 1, 2007. If one-half of the 19th Floor Contraction Fee, as so
recalculated, exceeds one-half of the Estimated 19th Floor Contraction Fee,
Tenant shall, within thirty (30) days after the date of such

 

2



--------------------------------------------------------------------------------

recalculation, pay to Landlord the amount of such excess. If one-half of the
19th Floor Contraction Fee, as so recalculated, is less than one-half of the
Estimated 19th Floor Contraction Fee, Landlord shall, within thirty (30) days
after the date of such recalculation, refund to Tenant the difference. If
Landlord fails to refund such difference to Tenant within such thirty (30) day
period, then Tenant may send Landlord a written demand for such refund, and if
Landlord fails to pay such refund within ten (10) days after Landlord’s receipt
of such written demand, Tenant shall be entitled to set off the amount of such
refund against the rent next accruing under the Lease. Unless payment of the
second half of the 19th Floor Contraction Fee is waived as provided in this
Section 2, the amount of the second half of the 19th Floor Contraction Fee shall
be one-half of the 19th Floor Contraction Fee, as so recalculated.

(b) If Landlord, in its sole and absolute discretion, and irrespective of
whether or not Tenant has delivered the 19th Floor Contraction Notice, enters
into a lease for all or a portion of the Excluded 19th Floor Premises with a
tenant acceptable to Landlord for a term commencing prior to July 1, 2007 and
otherwise on terms satisfactory to Landlord in its sole and absolute discretion,
and Landlord gives Tenant written notice (the “19th Floor Early Possession
Notice”) that such lease has been executed and delivered and that Tenant must
deliver to Landlord possession of the Excluded 19th Floor Premises on a date
specified by Landlord (the “19th Floor Specified Date ”) occurring on or before
June 30, 2007, then (i) Tenant shall deliver possession of the Excluded 19th
Floor Premises to Landlord in its “as is” condition on the 19th Floor Specified
Date, and (ii) Tenant shall continue to pay Rent and other charges as and when
due and payable under the Lease applicable to the Excluded 19th Floor Premises
to and including June 30, 2007 notwithstanding (1) Landlord’s delivery of the
19th Floor Early Possession Notice, or (2) Landlord’s entry into a Lease with
another party for all or any portion of the Excluded 19th Floor Premises with a
term commencing prior to July 1, 2007. The 19th Floor Specified Date shall be no
sooner than two (2) business days after the date the 19th Floor Early Possession
Notice is delivered to Tenant.

(c) If Landlord delivers the 19th Floor Early Possession Notice and Tenant so
surrenders possession of the Excluded 19th Floor Premises to Landlord by the
19th Floor Specified Date and otherwise performs its obligations with respect to
the exercise of the Contraction Option relating to the Excluded 19th Floor
Premises (including, without limitation, the payment of Rent and other charges
as and when payable under the Lease applicable to the Excluded 19th Floor
Premises to and including June 30, 2007), then Landlord agrees that Tenant’s
obligation to pay the second one-half ( 1/2) of the 19th Floor Contraction Fee
shall be waived and released in full and of no further force and effect. If
Landlord does not deliver the 19th Floor Early Possession Notice, or if Tenant
does not perform its obligations as set forth in the immediately preceding
sentence, then Tenant shall remain obligated to pay the second one-half of the
19th Floor Contraction Fee.

(d) If Tenant delivers the 19th Floor Contraction Notice or Landlord delivers
the 19th Floor Early Possession Notice, then, (1) effective as of the date of
delivery of either such notice, the Second Expansion Option (as defined in
Section 52 of the Original Lease) shall be deemed terminated, void and without
further force or effect, Tenant’s exercise of its Contraction Option

 

3



--------------------------------------------------------------------------------

for the Exclusion Date of July 1, 2007 shall be deemed exercised, and the 19th
Floor of the Building shall no longer be deemed part of the First Offer Space
(as defined in Section 51 of the Original Lease), and (2) Landlord and Tenant
shall promptly enter into an amendment to the Lease to reflect the termination
of the Lease with respect to the Excluded 19th Floor Premises.

(e) Section 48A(iv) of the Original Lease, as amended by Section 3 of the First
Amendment to Lease, grants Tenant an allowance (the “19th Floor Put Space
Allowance”) of up to $774,655.00 (i.e., $35.00 per square foot of Rentable Area
of the portion of the Premises located on the 19th Floor of the Building) to
reimburse Tenant for certain tenant improvement costs incurred by Tenant in
connection with such portion of the Premises, as more particularly described in
such Section 48A(iv) of the Original Lease. Landlord acknowledges that, as of
the date of this Amendment, Landlord has not disbursed any portion of the 19th
Floor Put Space Allowance. Landlord hereby agrees that if the Lease with respect
to the Excluded 19th Floor Premises terminates as provided above in this
Section 2 before all of the 19th Floor Put Space Allowance has been disbursed to
Tenant, any portion of the 19th Floor Put Space Allowance not so disbursed
shall, so long as Tenant is not then in default under the Lease beyond
applicable periods of notice and cure, be available to be disbursed to Tenant in
accordance with the terms of Section 48A(iv) of the Original Lease for tenant
improvement work performed by Tenant in other portions of the Premises.

3. Contraction of 18th Floor.

(a) If Tenant exercises its right to reduce the Premises in size by deleting the
Excluded 18th Floor Premises pursuant to a written notice in the form of
Exhibit B (the “18th Floor Contraction Notice”) and otherwise in compliance with
the requirements of Section 45 of the Lease, including without limitation, the
payment to Landlord on exercise of the Contraction Option of the first one-half
of the 18th Floor Contraction Fee as defined in and in accordance with, the
provisions contained in Section 45 of the Lease, then Landlord and Tenant agree
as follows:

(i) Tenant shall continue to pay Rent and the other charges as and when due and
payable under the Lease applicable to the Excluded 18th Floor Premises to and
including June 30, 2011 notwithstanding (1) Tenant’s exercise of its right to
reduce the Premises by deleting the Excluded 18th Floor Premises, (2) Landlord’s
exercise of its right to require Tenant to deliver possession of the Excluded
18th Floor Premises to Landlord prior to June 30, 2011, as provided in
(b) below, and (3) Landlord’s entering into a lease with another party for all
or any portion of the Excluded 19th Floor Premises with a term commencing prior
to July 1, 2011; and

(ii) The 18th Floor Contraction Fee is estimated, as of the date hereof, to be
$1,079,186.84 (the “Estimated 18th Floor Contraction Fee”). (The calculation of
the Estimated 18th Floor Contraction Fee is shown on Exhibit D attached hereto.)
Accordingly, if Tenant delivers the 18th Floor Contraction Notice, the payment
of one-half of the 18th Floor

 

4



--------------------------------------------------------------------------------

Contraction Fee to be made by Tenant concurrently with the delivery of such 18th
Floor Contraction Notice shall be equal to $539,593.42. Landlord and Tenant
hereby agree to recalculate the actual 18th Floor Contraction Fee in accordance
with the terms of Section 45 of the Lease on or about May 1, 2011. If one-half
of the 18th Floor Contraction Fee, as so recalculated, exceeds one-half of the
Estimated 18th Floor Contraction Fee, Tenant shall, within thirty (30) days
after the date of such recalculation, pay to Landlord the amount of such excess.
If one-half of the Contraction Fee applicable to the Excluded 18th Floor
Premises, as so recalculated, is less than one-half of the Estimated 18th Floor
Contraction Fee, Landlord shall, within thirty (30) days after the date of such
recalculation, refund to Tenant the difference. If Landlord fails to refund such
difference to Tenant within such thirty (30) day period, then Tenant may send
Landlord a written demand for such refund, and if Landlord fails to pay such
refund within ten (10) days after Landlord’s receipt of such written demand,
Tenant shall be entitled to set off the amount of such refund against the rent
next accruing under the Lease. Unless payment of the second half of the 18th
Floor Contraction Fee is waived as provided in this Section 3, the amount of the
second half of the 18th Floor Contraction Fee shall be one-half of the 18th
Floor Contraction Fee, Floor Premises as so recalculated.

(b) If Landlord, in its sole and absolute discretion, enters into a lease for
all or a portion of the Excluded 18th Floor Premises with a tenant acceptable to
Landlord for a term commencing prior to July 1, 2011 and otherwise on terms
satisfactory to Landlord in its sole and absolute discretion, and Landlord gives
Tenant written notice (the “18th Floor Early Possession Notice”) that such lease
has been executed and delivered and that Tenant must deliver to Landlord
possession of the Excluded 18th Floor Premises on a date specified by Landlord
(the “18th Floor Specified Date”) occurring on or before June 30, 2011, then
(i) Tenant shall deliver possession of the Excluded 18th Floor Premises to
Landlord in its “as is” condition on the 18th Floor Specified Date, and
(ii) Tenant shall continue to pay Rent and other charges as and when due and
payable under the Lease applicable to the Excluded 18th Floor Premises to and
including June 30, 2011 notwithstanding (1) Landlord’s delivery of the 18th
Floor Early Possession Notice, or (2) Landlord’s entry into a Lease with another
party for all or any portion of the Excluded 18th Floor Premises with a term
commencing prior to July 1, 2011. The 18th Floor Specified Date shall be no
sooner than two (2) business days after the date the Early Possession Notice is
delivered to Tenant; and

(c) If Landlord delivers the 18th Floor Early Possession Notice and Tenant so
surrenders possession of the Excluded 18th Floor Premises to Landlord by the
18th Floor Specified Date and otherwise performs its obligations with respect to
the exercise of the Contraction Option relating to the Excluded 18th Floor
Premises (including, without limitation, the payment of Rent and other charges
as and when payable under the Lease applicable to the Excluded 18th Floor
Premises to and including June 30, 2011), then Landlord agrees that Tenant’s
obligation to pay the second one-half ( 1/2) of the 18th Floor Contraction Fee
shall be waived and released in full and of no further force and effect. If
Landlord does not deliver the 18th Floor Early Possession Notice, or if Tenant
does not perform its obligations as set forth in the immediately preceding
sentence, then Tenant shall remain obligated to pay the second one-half of the
18th Floor Contraction Fee.

 

5



--------------------------------------------------------------------------------

(d) If Tenant delivers the 18th Floor Contraction Notice, or if Landlord
delivers the 18th Floor Early Possession Notice, then, (1) effective as of the
date of delivery of either such notice, the Third Expansion Option (as defined
in Section 52 of the Original Lease) shall be deemed terminated, void and
without further force or effect, Tenant’s exercise of its Contraction Option for
the Exclusion Date of July 1, 2011 shall be deemed exercised, and the 18th Floor
of the Building shall no longer be deemed part of the First Offer Space (as
defined in Section 51 of the Original Lease), and (2) Landlord and Tenant shall
promptly enter into an amendment to the Lease to reflect the termination of the
Lease with respect to the Excluded 18th Floor Premises.

(e) Section 48A(iv) of the Original Lease, as amended by Section 3 of the First
Amendment to Lease, grants Tenant an allowance (the “18th Floor Put Space
Allowance”) of up to $746,585.00 (i.e., $35.00 per square foot of Rentable Area
of the portion of the Premises located on the 18th Floor of the Building) to
reimburse Tenant for certain tenant improvement costs incurred by Tenant in
connection with such portion of the Premises, as more particularly described in
such Section 48A(iv) of the Original Lease. Landlord acknowledges that, as of
the date of this Amendment, Landlord has not disbursed any portion of the 18th
Floor Put Space Allowance. Landlord hereby agrees that if the Lease with respect
to the Excluded 18th Floor Premises terminates as provided above in this
Section 3 before all of the 18th Floor Put Space Allowance has been disbursed to
Tenant, any portion of the 18th Floor Put Space Allowance not so disbursed
shall, so long as Tenant is not then in default under the Lease beyond
applicable periods of notice and cure, be available to be disbursed to Tenant in
accordance with the terms of Section 48A(iv) of the Original Lease for tenant
improvement work performed by Tenant in other portions of the Premises.

4. Expansion Space. The second sentence of Section 4A of the First Amendment is
hereby deleted in its entirety and replaced with the following: “In lieu
thereof, and notwithstanding anything to the contrary contained in said
Section 52, Landlord, within ten (10) days following its receipt of written
notice from Tenant of Tenant’s exercise of the applicable Expansion Option,
shall designate a floor of the Building (on any of the 17th through 39th floors
of the Building, both inclusive) which will serve as the applicable Expansion
Space and the date upon which Landlord will make such Expansion Space available
to Tenant notwithstanding the Expansion Space Commencement Date set forth in the
Original Lease.”

5. Right of First Offer to Lease. Tenant hereby agrees that, effective as of the
date hereof, the 38th Floor of the Building shall no longer be included in the
First Offer Space, as defined in Section 51 of the Original Lease.

6. Tenant’s Proportionate Share of Operating Expenses.

(a) Landlord hereby agrees to credit for the account of Tenant against the next
payments of Rent due under the Lease, the amount of $245,104.00 (the “Rent
Credit”), as a full and complete settlement of Tenant’s claims that it overpaid
Tenant’s Proportionate Share of Operating Expenses for Calendar Year 2003. Such
agreement by Landlord is not intended to be, and shall not be construed as
being, an admission that Landlord overcharged Tenant for Tenant’s Proportionate
Share of Operating Expenses for Calendar Year 2003 or any other Calendar Year.

 

6



--------------------------------------------------------------------------------

(b) Tenant, for itself, and for its successors and assigns, in consideration of
the Rent Credit and Landlord’s other agreements in this Section 6, hereby waives
its right to dispute the accuracy of any payments made by Tenant toward Tenant’s
Proportionate Share of Operating Expenses for any period prior to January 1,
2004, including, without limitation, any claim against Landlord as a result of
alleged overcharges of Tenant’s share of 2003 Operating Expenses identified in
connection with the audit of Landlord’s Operating Expenses for the Calendar Year
2003 conducted by Tenant’s agent, The Robert Thomas Group, as set forth in
detail in that certain letter from The Robert Thomas Group dated September 28,
2004 addressed to Andrew Bartucci, General Manager of MB Real Estate, which is
attached to and made a part of this Agreement as Exhibit E (the “Audit”).
Landlord and Tenant agree that the calculation shown on Exhibit F is an accurate
“gross up” of Operating Expenses for 2003.

(c) Effective as of January 1, 2004, and continuing for the remainder of the
Term of the Lease, Operating Expenses under the Lease shall be “grossed up” in
accordance with the example shown on Exhibit G attached hereto.

(d) Tenant shall keep the terms of this Section 6 and the Audit confidential and
shall not disclose such terms or the Audit to any other party, except for
Tenant’s employees and professional advisors who have a business need to know of
such terms or the Audit, and Tenant shall cause its employees and professional
advisors to keep such terms and the Audit confidential and to not disclose them
to others.

7. Integration of Lease and Controlling Language. This Agreement and the Lease
shall be deemed to be, for all purposes, one instrument. In the event of any
conflict between the terms and provisions of this Agreement and the terms and
provisions of the Lease, the terms and provisions of this Agreement, in all
instances, shall control and prevail.

8. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is or shall be deemed illegal, invalid of
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Agreement shall be interpreted as if such illegal, invalid or
unenforceable provision did not exist herein.

9. Entire Agreement. This Agreement and the Lease contain the entire integrated
agreement between the parties respecting the subject matter of this Agreement
and the Lease and supersede all prior and contemporaneous understandings and
agreements, other than the Lease, between the parties respecting the subject
matter of this Agreement and the Lease. There are no representations,
agreements, arrangements or understandings, oral or in writing, between or among
the parties to this Agreement relating to the subject matter of this Agreement
or the Lease which are not fully expressed in this Agreement and the Lease, and
no party hereto has relied upon any other such representations, agreements,
arrangements or understandings. The terms of this Agreement and the Lease are
intended by the parties as the final expression of their agreement with respect
to those terms and may not be contradicted by evidence or any prior agreement or
of any contemporaneous agreement. The parties further intend that no extrinsic
evidence whatsoever may be introduced in any judicial proceeding involving this
Agreement.

 

7



--------------------------------------------------------------------------------

10. Successors and Assigns. Each provision of the Lease and this Agreement shall
extend to and shall bind and inure to the benefit of Landlord and Tenant, their
respective legal representatives, successors and assigns.

11. Time of the Essence. Time is of the essence of this Agreement and the Lease
and each provision hereof.

12. Multiple Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which shall together
constitute one and the same instrument.

13. Authority. Landlord and Tenant each represent and warrant that it has full
authority to execute and deliver this Agreement.

14. Ratification. Except as amended and modified hereby, the Lease shall be and
shall remain unchanged and in full force and effect in accordance with its
terms, and, as the Lease is amended and modified hereby, the Lease is hereby
ratified, adopted and confirmed.

15. Limitation of Landlord’s Liability. The obligations of Landlord under the
Lease as amended by this Amendment do not constitute personal obligations of the
individual partners, members, directors, officers, shareholders, trustees or
beneficiaries of Landlord, and Tenant shall not seek recourse against the
partners, members, directors, officers, shareholders, trustees or beneficiaries
of Landlord, or any of their personal assets for satisfaction of any liability
with respect to the Lease as amended by this Amendment. In the event of any
default by Landlord under the Lease as amended by this Amendment, Tenant’s sole
and exclusive remedy shall be against Landlord’s interest in the Building and
the real property on which it is located. The provisions of this paragraph are
not designed to relieve Landlord from the performance of any of its obligations
hereunder, but rather to limit Landlord’s liability in the case of the recovery
of a judgment against it, as aforesaid, nor shall any of the provisions of this
paragraph be deemed to limit or otherwise affect Tenant’s right to obtain
injunctive relief or specific performance or availability of any other right or
remedy which may be accorded Tenant by law or the Lease. In the event of sale or
other transfer of Landlord’s right, title and interest in the Building, Landlord
shall be released from all liability and obligations thereafter accruing under
the Lease as amended by this Amendment; provided, that this paragraph shall
inure to the benefit of any such purchaser or transferee.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
Lease as of the day and year first above written.

 

LANDLORD:   TENANT:

181 WEST MADISON L.P.,

a Delaware limited partnership

 

THE NORTHERN TRUST COMPANY,

an Illinois banking corporation

By:  

Provictor Property Fund VII Management, Inc.,

a Georgia corporation, its general partner

    By:   /s/ E. Paul Dunn         Print Name:   E. Paul Dunn   By:   /s/ Robert
T. Sorrentino       Title:   Senior Vice President     Print Name:   Robert T.
Sorrentino             Title:   Vice President        

 

9



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF TENANT’S RIGHT

OF CONTRACTION PERTAINING TO 19TH FLOOR,

AT 181 WEST MADISON STREET, CHICAGO, ILLINOIS

                    , 200    

VIA FEDERAL EXPRESS

181 West Madison L.P.

c/o MB Real Estate

181 West Madison Street

Chicago, Illinois 60602

Gentlemen:

The Northern Trust Company (“Tenant”) and 181 West Madison L.P. (“Landlord”) are
parties to a Lease dated November 21, 2000 as amended (“Lease”) for office space
(“Premises”) in the Office Building (“Building”) located on the real estate
commonly known as 181 West Madison Street, Chicago, Illinois.

Tenant hereby gives notice to Landlord pursuant to Section 45 of the Lease
(captioned, “Contraction Option”) of Tenant’s exercise of its right to reduce
the Premises in size by deleting the full 19th Floor (“Excluded Premises”) in
the Building from the Premises, effective the first listed Exclusion Date, which
is July 1, 2007.

Pursuant to Paragraph E. of Section 45 of the Lease and Section 2 to the Second
Amendment to Lease dated April         , 2005 (the “Second Amendment”), Tenant
hereby tenders to Landlord with this Notice, its check payable to Landlord in
the amount of $498,561.78 which amount represents Tenant’s computation of
one-half (1/2) of the Contraction Fee to be paid to Landlord on Tenant’s
exercise of its Contraction Option and is subject to adjustment as provided in
Section 2 of the Second Amendment. The computation was prepared in accordance
with the provisions set forth in Paragraph E. of Section 45 of the Lease.

Please acknowledge receipt of this Notice of Exercise and the check referred to
therein by your signature on the duplicate copy of the Notice of Exercise
enclosed.

 

A-1



--------------------------------------------------------------------------------

    Very truly yours,     THE NORTHERN TRUST COMPANY           By:    
ACKNOWLEDGED AS OF THIS                             , 200        .       Its:  
  181 WEST MADISON L.P., a Delaware limited partnership         By:  

Provictor Property Fund VII Management, Inc.,

a Georgia corporation, its general partner

          By:                 Name:                 Title:            

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF TENANT’S RIGHT

OF CONTRACTION PERTAINING TO 18TH FLOOR,

AT 181 WEST MADISON STREET, CHICAGO, ILLINOIS

                    , 200    

VIA FEDERAL EXPRESS

181 West Madison L.P.

c/o MB Real Estate

181 West Madison Street

Chicago, Illinois 60602

Gentlemen:

The Northern Trust Company (“Tenant”) and 181 West Madison L.P. (“Landlord”) are
parties to a Lease dated November 21, 2000 as amended (“Lease”) for office space
(“Premises”) in the Office Building (“Building”) located on the real estate
commonly known as 181 West Madison Street, Chicago, Illinois.

Tenant hereby gives notice to Landlord pursuant to Section 45 of the Lease
(captioned, “Contraction Option”) of Tenant’s exercise of its right to reduce
the Premises in size by deleting the full 18th Floor (“Excluded Premises”) in
the Building from the Premises, effective the second listed Exclusion Date,
which is July 1, 2011.

Pursuant to Paragraph E. of Section 45 of the Lease and Section 3 to the Second
Amendment to Lease dated April         , 2005 (the “Second Amendment”), Tenant
hereby tenders to Landlord with this Notice, its check payable to Landlord in
the amount of $539,593.42 which amount represents Tenant’s computation of
one-half (1/2) of the Contraction Fee to be paid to Landlord on Tenant’s
exercise of its Contraction Option and is subject to adjustment as provided in
Section 3 of the Second Amendment. The computation was prepared in accordance
with the provisions set forth in Paragraph E. of Section 45 of the Lease.

Please acknowledge receipt of this Notice of Exercise and the check referred to
therein by your signature on the duplicate copy of the Notice of Exercise
enclosed.

 

B-1



--------------------------------------------------------------------------------

    Very truly yours,     THE NORTHERN TRUST COMPANY           By:    
ACKNOWLEDGED AS OF THIS                             , 200        .       Its:  
  181 WEST MADISON L.P.,
a Delaware limited partnership         By:  

Provictor Property Fund VII Management, Inc.,

a Georgia corporation, its general partner

          By:                 Name:                 Title:            

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

THE LETTER AGREEMENTS

 

1. Letter dated May 15, 2001 re: Special Tenant Fee

 

2. Letter dated April 26, 2001 re: Termination of right to purchase

 

3. Letter dated April 4, 2001 re: Revising Exhibit II base rent

 

4. Letter dated March 30, 2001 re: Notice of Landlord intent to sell Building

 

5. Letter dated April 27, 2001 re: Change in put space

 

6. Letter dated March 15, 2001 re: Right of First Offer 22nd and 26th floors

 

7. Letter dated December 21, 2000 re: Right of First Offer suite 2135

 

8. License Agreement dated February 2, 1994 - ATM

 

9. License Agreement dated March 25, 1998 - Antenna

 

10. Letter dated July 2, 2001 re: Right of First Offer suite 3650

 

11. Letter dated July 27, 2001 re: Right of First Offer suite 3525

 

12. Letter dated August 3, 2001 re: Approval of payment for 23rd floor Tenant
Improvement

 

13. Letter dated October 22, 2001 re: Right of First Offer Suite 3850

 

14. Letter dated October 11, 2002 re Operating Audit 2001

 

15. Letter dated November 4, 2002 re Right of First Offer suite 3800

 

16. Letter dated August 21, 2003 re Operating Audit 2002

 

17. Letter dated February 24, 2004 Right of First Offer Suite 3610

 

18. Letter dated March 24, 2004 35th floor Right of First Offer

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

CALCULATION OF ESTIMATED CONTRACTION FEES

 

19th floor

        Jul-07   Aug-07   Sep-07   Oct-07   Nov-07   Dec-07   Jan-08   Feb-08  
Mar-08   Apr-08   May-08   Jun-08

RSF

    22,133                          

Base rent

    21.75     $ 40,116.06   $ 40,116.06   $ 40,116.06   $ 40,116.06   $
40,116.06   $ 40,116.06   $ 40,116.06   $ 40,116.06   $ 40,116.06   $ 40,116.06
  $ 40,116.06   $ 40,116.06

Special Tenant fee 4/1/07 -3/31/08

  $ 4.11     $ 7,586.82   $ 7,586.82   $ 7,586.82   $ 7,586.82   $ 7,586.82   $
7,586.82   $ 7,586.82   $ 7,586.82   $ 7,586.82      

Special Tenant fee 4/1/08 -3/31/09

  $ 4.86                       $ 8,967.92   $ 8,967.92   $ 8,967.92

OpEx 7/1/07- 12/31/07

  $ 14,419.31     $ 14,419.31   $ 14,419.31   $ 14,419.31   $ 14,419.31   $
14,419.31   $ 14,419.31            

RE Tax 7/1/07- 12/31/07

  $ 20,108.25     $ 20,108.25   $ 20,108.25   $ 20,108.25   $ 20,108.25   $
20,108.25   $ 20,108.25            

OpEx 1/1/08- 6/30/08

  $ 14,851.88                 $ 14,851.88   $ 14,851.88   $ 14,851.88   $
14,851.88   $ 14,851.88   $ 14,851.88

RE Tax 1/1/08- 6/30/08

  $ 20,711.50                 $ 20,711.50   $ 20,711.50   $ 20,711.50   $
20,711.50   $ 20,711.50   $ 20,711.50

TOTAL Monthly

    $ 82,230.44   $ 82,230.44   $ 82,230.44   $ 82,230.44   $ 82,230.44   $
82,230.44   $ 83,266.27   $ 83,266.27   $ 83,266.27   $ 84,647.37   $ 84,647.37
  $ 84,647.37

TOTAL FOR 12 Months

    $ 997,123.55                      

one half due

    $ 498,561.78                      

Bldg RSF

    918,555.0                          

prorata share

    2.4095 %                        

18th floor

        Jul-11   Aug-11   Sep-11   Oct-11   Nov-11   Dec-11   Jan-12   Feb-12  
Mar-12   Apr-12   May-12   Jun-12

RSF

    21,331                          

Base rent

    21.75     $ 38,662.44   $ 38,662.44   $ 38,662.44   $ 38,662.44   $
38,662.44   $ 38,662.44   $ 38,662.44   $ 38,662.44   $ 38,662.44   $ 38,662.44
  $ 38,662.44   $ 38,662.44

Special Tenant fee 4/1/011 -3/31/11

  $ 7.25     $ 12,880.56   $ 12,880.56   $ 12,880.56   $ 12,880.56   $ 12,880.56
  $ 12,880.56   $ 12,880.56   $ 12,880.56   $ 12,880.56      

Special Tenant fee 4/1/12 -3/31/12

  $ 8.09                       $ 14,378.67   $ 14,378.67   $ 14,378.67

OpEx 7/1/0/11- 12/31/11

  $ 15,640.99     $ 15,640.99   $ 15,640.99   $ 15,640.99   $ 15,640.99   $
15,640.99   $ 15,640.99            

RE Tax 7/1/11- 12/31/11

  $ 21,811.93     $ 21,811.93   $ 21,811.93   $ 21,811.93   $ 21,811.93   $
21,811.93   $ 21,811.93            

OpEx 1/1/12- 6/30/12

  $ 16,110.22                 $ 16,110.22   $ 16,110.22   $ 16,110.22   $
16,110.22   $ 16,110.22   $ 16,110.22

RE Tax 1/1/12- 6/30/12

  $ 22,466.29                 $ 22,466.29   $ 22,466.29   $ 22,466.29   $
22,466.29   $ 22,466.29   $ 22,466.29

TOTAL Monthly

    $ 88,995.91   $ 88,995.91   $ 88,995.91   $ 88,995.91   $ 88,995.91   $
88,995.91   $ 90,119.50   $ 90,119.50   $ 90,119.50   $ 91,617.62   $ 91,617.62
  $ 91,617.62

TOTAL FOR 12 Months

    $ 1,079,186.84                      

one half due

    $ 539,593.42                      

Bldg RSF

    918,555.0                          

prorata share

    2.3222 %                        

 

D-1



--------------------------------------------------------------------------------

The Northern Trust Company

Special Tenant Fee

Real Estate and Operating Expense Assumptions

 

Lease
Year

  Real Estate
Taxes   Operating
Expenses   Total Expenses
(Real Estate +
Operating)
(Col. A)   Tax and
Expense
Amount
per RSF
(Col. B)
(Col. A/Sq.
Ft.)   Percentage
Increase
From
Previous
Year
(Col. C)     Tax and
Expense Cap
(Col. D)
(Prior Year
X 1.03)   Fiscal Year   Rentable
Area Payable
(RSF)   4% of Tax &
Expense
Amount
(Col. B X
4%) (Col. E)   Tax and
Expense
Component
(Lesser of
Prior Year
Col. D or
Col. E)
(Col. F)   Annual
Special
Tenant Fee
Amount per
RSF
(Col. G)   Total Amount
Owed Per Year

2000

base yr.

  $ 8,407,517   $ 6,238,883   $ 14,646,400   $ 15.95                

2001

  $ 8,318,136   $ 6,358,638   $ 14,676,774   $ 15.98   0.21 %   $ 16.43        
   

2002

  $ 9,047,927   $ 6,525,740   $ 15,573,668   $ 16.95   6.11 %   $ 16.92  
4/1/2002-3/31/2003   43,608   $ 0.64   $ 0.64   $ 0.64   $27,909.12

2003

  $ 9,198,687   $ 6,380,307   $ 15,578,994   $ 16.96   0.03 %   $ 17.43  
4/1/2003-3/31/2004   91,972   $ 0.68   $ 0.68   $ 1.32   $121,119.40

Watch 16th flr. Abate

2004

  $ 9,164,500   $ 6,571,716   $ 15,736,216   $ 17.13   1.01 %   $ 17.95  
4/1/2004-3/31/2005   91,972   $ 0.68   $ 0.68   $ 2.00   $183,514.41

2005

  $ 9,439,435   $ 6,768,868   $ 16,208,303   $ 17.65   3.00 %   $ 18.49  
4/1/2005-3/31/2006   349,708   $ 0.69   $ 0.69   $ 2.68   $937,423.33

2006

  $ 9,722,618   $ 6,971,934   $ 16,694,552   $ 18.17   3.00 %   $ 19.05  
4/1/2006-3/31/2007   349,708   $ 0.71   $ 0.71   $ 3.39   $1,184,253.32

2007

  $ 10,014,297   $ 7,181,092   $ 17,195,388   $ 18.72   3.00 %   $ 19.62  
4/1/2007-3/31/2008   349,708   $ 0.73   $ 0.73   $ 4.11   $1,438,488.21

2008

  $ 10,314,725   $ 7,396,524   $ 17,711,250   $ 19.28   3.00 %   $ 20.20  
4/1/2008-3/31/2009   349,708   $ 0.75   $ 0.75   $ 4.86   $1,700,350.15

2009

  $ 10,624,167   $ 7,618,420   $ 18,242,587   $ 19.86   3.00 %   $ 20.81  
4/1/2009-3/31/2010   349,708   $ 0.77   $ 0.77   $ 5.63   $1,970,067.95

2010

  $ 10,942,892   $ 7,846,973   $ 18,789,865   $ 20.46   3.00 %   $ 21.44  
4/1/2010-3/31/2011   349,708   $ 0.79   $ 0.79   $ 6.43   $2,247,877.28

2011

  $ 11,271,179   $ 8,082,382   $ 19,353,561   $ 21.07   3.00 %   $ 22.08  
4/1/2011-3/31/2012   349,708   $ 0.82   $ 0.82   $ 7.25   $2,534,020.90

2012

  $ 11,609,314   $ 8,324,853   $ 19,934,168   $ 21.70   3.00 %   $ 22.74  
4/1/2012-3/31/2013   349,708   $ 0.84   $ 0.84   $ 8.09   $2,828,748.82

2013

            $ 23.42   4/1/2013-3/31/2014   349,708   $ 0.87   $ 0.87   $ 8.96  
$3,132,318.57

2014

            $ 24.13   4/1/2014-3/31/2015   349,708        

2015

            $ 24.85   4/1/2015-3/31/2016   349,708        

2016

            $ 25.60   4/1/2016-3/31/2017   349,708        

2017

            $ 26.36   4/1/2017-3/31/2018   349,708        

2018

            $ 27.15   4/1/2018-3/31/2019   349,708        

2019

            $ 27.97   4/1/2019-3/31/2020   349,708        

2020

            $ 28.81   Expires 12/31/2020   349,708        

Note:

          The Amount shown are per RSF. These amounts must be multiplied by the
RSF      

RSF = Rentable Square Feet

        of the Premises. The total premises of the building equals 918,555 per
lease.      

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

THE AUDIT

LOGO [g52547image001.jpg]

September 28, 2004

Mr. Andrew Bartucci

General Manager

MB Real Estate

181 West Madison Street

Chicago, IL 60602

VIA CERTIFIED MAIL AND FACSIMILE TO: 312-558-3861

Subject: 2003 Northern Trust Lease Audit of Leasehold Expenses at 181 West
Madison Street, Chicago, IL

Dear Mr. Bartucci:

I) Executive Summary

The ROBERT THOMAS Group, Inc. (“RTG”) has performed a review of the Lease,
Amendment, and Estoppel for Northern Trust (“NT”) at 181 West Madison, Chicago,
IL. We have also reviewed certain operating expenses and real estate taxes for
the subject property for the calendar year 2003.

The purpose of this review was to determine whether the 2003 operating expense
and real estate tax escalations actually billed by the ownership were in
conformance with the provisions of the Lease.

RTG’s activities included the following:

 

  •  

reviewed Lease,

 

  •  

reviewed statements submitted to Northern Trust from MB Real Estate (“MB”),

 

  •  

reviewed property general ledger,

 

  •  

reviewed selected vendor invoices and contracts,

 

  •  

conversed with Andrew Bartucci (General Manager),

 

  •  

analyzed data and identified and quantified areas of non-conformance in
operating expenses and real estate taxes,

 

  •  

conducted an on-site inspection,

 

  •  

composed this report,

In summary, it is our opinion that:

 

  (1) operating expenses for the subject property were overstated by
$221,813.02, of which $153,657.00 is for unsubstantiated expenditures; and

 

  (2) the Landlord used an incorrect gross-up calculation, which overstated
operating expenses by $588,903.36; and

 

  (3) the Landlord failed to properly apply the “tenant’s occupancy share”
limitation resulting in an overcharge of $24,110.40 to Northern Trust In 2003.

Thus, we calculate that Northern Trust is due a total refund of $327,017.55 for
overcharges of Northern Trust’s share of 2003 operating expenses (Please see the
Attachment for specific amounts). Our detailed findings, conclusions, and
calculations are provided in this report.

311 South Wacker Drive                 Suite 4550                Chicago IL
60606                 Fax 847.607.0185                Office 312.697.4949

 

E-1



--------------------------------------------------------------------------------

Northern Trust Lease Audit at 181 West Madison in Chicago, IL

   Page 2    09/28/04

II) Background

The subject property is a forty-nine-floor “class A” office building
(“Building”) consisting of approximately 936,366 rentable square feet. The
office portion consists of approximately 918,555 rentable square feet. The
retail portion consists of approximately 9,527 rentable square feet.
Additionally, there is a garage located below grade of approximately 22,000
square feet, which amount is not included in the Landlord’s total rentable area
figures. The Building is located at the southeast corner of Madison Street and
Wells Street.

Northern Trust occupied 354,464 rentable square feet as of December 31, 2003.
Northern Trust’s lease commenced December 1, 2000 and terminates December 31,
2020.

III) Operating Expense and Real Estate Tax Adjustments

The following are our findings by category. (Please see the Attachment for
specific dates and amounts.)

1) Capital Improvements

Pursuant to Section 4.A.(iii) of the Lease, “... Operating Expenses shall not
include, however, the following: (c) Costs of capital improvements, except that
Operating Expenses shall include (1) the cost of any capital improvements
completed after the Commencement Date of the Existing Lease (other than in
connection with the original construction of the Building) which are initially
projected by Landlord to reduce Operating Expenses...”.

RTG noticed certain invoices, the cost of which, were included in Operating
Expenses, but should have been classified as capital improvements, and because
the items did not reduce Operating Expenses, should be excluded from Operating
Expenses. The invoices were for items that have a useful life in excess of one
year. Expenditures incurred for an item that has a useful life greater than one
year should be classified as a capital improvement in accordance with generally
accepted accounting principles.

Total adjustment is $42,200.00.

2) Tenant Specific Expenditures

Pursuant to Section 4.A.(iii) of the Lease, “...Operating Expenses shall not
include, however, the following: (p) Expenses incurred in connection with
services or other benefits of a type which are not provided to Tenant but which
are provided to another tenant or occupant of the Building;”.

RTG noticed an invoice for the removal of old furniture from floors 21, 25, and
26 floors. These costs were not incurred for the common area maintenance of the
building and similar cleaning costs requested by Northern Trust are reimbursed
directly by Northern Trust, and therefore, should be excluded from operating
expenses.

Total adjustment is $486.56.

3) Garage Expenses

Pursuant to Section 4.A.(iii) of the Lease, “...Operating Expenses shall not
include, however, the following: (u) Expenses incurred by Landlord, if any, in
connection with the operation, cleaning, repair, safety, management, security,
maintenance or other services of any kind provided to the mezzanine, first floor
and basement or any other portions of the Building which are leased for retail
purposes which are provided solely for the benefit of tenants occupying such
portions or for the parking garage;”.

RTG noticed an invoice for the washing and scrubbing of the garage. This
expenditure should be excluded from operating expenses as it is solely for the
benefit of the garage.

Total adjustment is $486.56.

 

E-2



--------------------------------------------------------------------------------

Northern Trust Lease Audit at 181 West Madison Chicago, IL

   Page 3    09/28/04

4) Ownership Expenses

Pursuant to Section 4.A.(iii) of the Lease, “...Operating Expenses shall not
include, however, the following: (x) Costs associated with the operation of the
business of the entity which constitutes Landlord as the same are distinguished
from the costs of operation of the Building including accounting and legal
matters of such entity, costs of defending any lawsuits with any mortgagee
(except as the actions of Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Building, costs of any disputes between Landlord and its employees (if
any) not engaged in Building operation, and disputes of Landlord with Building
management”.

RTG noticed an invoice for legal fees for changing documents with the new
ownership name for $90.00. In addition, Prudential, an additional partner as
part of the current ownership during 2003, required a change in reporting
systems. They required a new module in the MRI system and a new work order
system called Property Logic as part of their reporting requirements at their
corporate level. Tenants should not have to bear the burden of corporate
reporting when the building’s current reporting systems were obviously adequate
in prior years. These costs should be eliminated from operating expenses.

Total adjustment is $24,982.90.

5) Unsubstantiated Expenditures

RTG requested, but has not received, support for two invoices for real estate
attorney fees and for the office of the building rent. Until the Landlord
provides sufficient support for the inclusion of these expenditures in operating
expenses, these expenditures should be excluded from operating expenses. (If
valid support is available, kindly provide it promptly and appropriate
adjustments may be made for this exception item.)

Total adjustment is $153,657.00.

6) Gross-Up Calculation and Limitation

Pursuant to Section 4.A.(iii) of the Lease, “if the Property is not fully
occupied during all or any portion of the Calculation Year (as defined below),
Landlord may elect to make an appropriate adjustment of the Operating Expenses
for such year, employing sound management principles, to determine the amount of
“Operating Expenses” that would have been paid or incurred by the Landlord had
the Property been fully occupied and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such Calculation Year.”.

Also, pursuant to Section 4.A.(iii) of the Lease, “...Tenant shall in no event
pay for any item of expense which is adjusted or increased an amount in excess
of the product of “Tenant’s Occupancy Share” (as hereinafter defined) multiplied
by the total amount actually paid or incurred by Landlord for such item. For
purposes hereof, the term “Tenant’s Occupancy Share” shall mean a fraction, the
numerator of which is the Rentable Area of the Premises, and the denominator of
which is the total occupied area of the office space leased and provided with
services in the Building.”.

The Lease states that variable operating expenses are to be grossed-up to 100%
occupancy. According to KPMG’s Special Purpose Schedules of Operating Expenses
for the year ended December 31, 2003, the operating expenses grossed-up to 100%
occupancy are $6,364,847. The amount of operating expenses billed to Northern
Trust for 2003 were $6,953,750. Northern Trust’s operating expenses should never
be in excess of the 100% grossed-up figure.

 

E-3



--------------------------------------------------------------------------------

Northern Trust Lease Audit at 181 West Madison in Chicago, IL

   Page 4    09/28/04

In addition, “25” quoted above, there is a limitation on the gross-up
calculation. This limitation and calculation thereof, was initially brought to
the attention of Landlord in letter dated July 24, 2003 from Northern Trust for
the 2002 operating expenses. The Landlord sent a subsequent calculation of this
limitation for the 2002 operating expenses dated August 21, 2003, which showed a
credit owed to Northern Trust for the gross-up limitation of $17,354.91. This
was subsequently accepted by Northern Trust as part of the settlement of the
2002 audit of operating expenses. Applying the same concepts and calculations of
the Landlord for 2003, the limitation should have resulted in a credit to
Northern Trust of $24,110.40.

Total adjustment is $388,903.36 for the 100% gross-up calculation and $24,110.40
(Northern Trust’s share) for the application of the gross-up limitation.

IV) Conclusion

We would like to make note that all of the individuals involved were cooperative
and congenial.

To conclude this matter, kindly make the adjustments noted and issue a check
payable to Northern Trust in the amount of $327,017.55. Please mail the check to
my attention at:

The ROBERT THOMAS Group

10 South Riverside Drive

Suite 1800

Chicago, IL 60606

In addition, we request that MB utilize the methodologies recommended in this
report in billing Northern Trust in future periods.

Your response to this matter within fifteen (15) days would be greatly
appreciated. Please call me at 847-374-8200 with any questions that you may
have.

 

Sincerely, The ROBERT THOMAS Group

/s/ Daniel V. Meadows

Daniel V. Meadows, CPA

 

cc: E. Paul Dunn (Northern Trust)

   Bob Wiesner (RTG)

 

E-4



--------------------------------------------------------------------------------

Northern Trust

181 West Madison

Chicago, IL

Attachment

III) Operating Expense and Real Estate Tax Adjustments

 

1) Capital Improvements

         

Vendor

  Invoice
Number   Invoice
Data   G/L Account
Number   Amount    

Description

Schindler Elevator

  7100060909   9/30/03   41210   4,500.00     Upgrade lock in freight elevator

Trane

  00014544   10/23/03   41410   11,700.00     Software upgrade

Current Communication

  27049   12/15/03   60221-001   12,500.00     Camera Installation

Carrier

  8001122768   5/15/03   41310   6,500.00     Construct catwalk around cooling
towers

Crane Revolving Doors

  14248   1/20/03   41835   7,000.00     Install two revolving doors            
 

Total Capital Improvements Adjustment

  42,200.00                  

2) Tenant Specific Expenditures

       

Vendor

  Invoice

Number

  Invoice
Data   G/L Account
Number   Amount    

Description

Lakeside Bldg. Maint.

  169723   5/1/03   40350   486.56     Throw out furniture from floors 21, 25,
and 28              

3) Garage Expenses

         

Vendor

  Invoice

Number

  Invoice
Data   G/L Account
Number   Amount    

Description

Lakeside Bldg. Maint.

  163721   5/01/03   40350   488.56     Scrub and wash the garage              

4) Ownership Expenses

         

Vendor

  Invoice

Number

  Invoice
Data   G/L Account
Number   Amount    

Description

Piper Rudnlock

  1375911   5/09/03   45410   90.00     Change document with new ownership name

MRI

  NT014027   1/14/03   45420   1,215.39     Training on the Commercial module

MRI

  NT013997   1/14/03   45420   2,432.54     Training on the Commercial module

MRI

  NT014048   1/28/03   45420   644.92     Assisted in getting database ready to
go

Prudential Financial

    2/18/03   45550   20,600.05     First year license fee for Property Logic  
           

Total Ownership Expenses Adjustment

  24,982,90                  

5) Unsubstantiated Expenditures

       

Vendor

  Invoice

Number

  Invoice
Data   G/L Account
Number   Amount    

Description

      65600-0130   147,408.00     Office of the building rent     3/25/03  
65700-4710   4,166.00     Real estate attorney fee     5/27/03   65700-4710  
2,083.00     Real estate attorney fee              

Total Unsubstantiated Expenditures Adjustment

  153,657.00                  

6) Gross-Up Calculation and Limitation

     

100% Gross up Calculation of Operating Expenses

    6,364,847.00     From 12/31/03 KPMG report

Operating Expenses Billed to Northern Trust

    6,353,750.36     From 2003 MB statement              

Total Gross-Up Calculation Adjustment

  588.903.36                  

Electricity

        584,586.58     From 2003 G/L and MB’s gross-up schedule

Cleaning Contract Night

      1,108,071.14     From 2003 G/L and MB’s gross-up schedule

Management Fee

        621,805.41     From 2003 G/L and MB’s gross-up schedule

Trash

        20,529.38     From 2003 G/L and MB’s gross-up schedule

Paper Products

        59,375.29     From 2003 G/L and MB’s gross-up schedule                  
              2,394,549.80    

“Tenant’s Occupancy Share”

      43.76 %   From MB’s gross-up schedule              

Northern Trust Gross-Up Limitation

      1,047,998.75                  

 

E-5



--------------------------------------------------------------------------------

Northern Trust

181 West Madison

Chicago, IL

Attachment

III) Operating Expenses and Real Estate Tax Adjustments

 

     From 2003 G/L    100% Gross-Up
From KPMG    Total  

Electricity

   584,868.58    72,033.00    656,901.58  

Cleaning Contract-Night

   1,108,071.14    293,096.00    1,401,167.14  

Management Fee

   621,806.41    109,402.00    731,207.41  

Trash

   20,529.38    In Cleaning    20,529.38  

Paper Products

   63,375.29    In Cleaning    59,375.29                       2,394.549.80   
474,531.00    2,869,180.80               

Northern Trust Pro-Rata Share from MB’s, 2003 Statements

   37.3629 %             

Northern Trust Pro-Rata Share of the 100% Grossed-Up Expenses

   1,072,008.15  

Northern Trust Gross-Up Limitation

         1,047,898.75               

Total Gross Up Limitation Adjustment

      24,110.40                        

Amount Due Northern Trust

        

Total Capital Improvements Adjustment

      42,200.00  

Total Tenant Specific Expenditures Adjustment

      486.58  

Total Garage Expenses Adjustment

         486.56  

Total Ownership Expenses Adjustment

      24,982.90  

Total Unsubstantiated Expenditures Adjustment

      153.657,00  

Total Gross-Up Calculation Adjustment

      588.903.36               

Total

         810,716.38  

Northern Trust Pro-Rata Share from MB’s 2003 Statements

   37.3629 %             

Total

         302,907.15  

Total Gross-Up Limitation Adjustment

      24,110.40               

Total Amount Due Northern Trust

         327,017.55               

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

GROSS UP OF OPERATING EXPENSES FOR 2003

Gross-up for Northern Trust Only

 

account that are subject to occupancy

   amount
Landlord paid
(from G/L)    Northern Trust’s
Occupancy
Share for NT             

Electricity

   584,868.58    255,957.03     Northern Trust RSF    343,238  

Cleaning contract-night

   1,108,071.14    484,927.06     average occupancy    784,308  

Management Fee

   621,805.41    272,121.76     “Tenants occupancy Share”    0.4376  

Trash

   20,529.38    8,984.31       

Paper Products

   59,375.29    25,984.51     NT prorata share    37.3629 %               

Total gross-up

   2,394,649.80    1,047,974.66       

Total Operating Expenses per KPMG audit

      5,822,556.90       

reverse expenses to capital account

      (18,200.00 )     

less accounts subject to occupancy

      (2,394,649.80 )     

ADD IN OTHER AMORTIZED COSTS

          

Siemens-replacement of card key access-

          

Amort of Siemens purch of $65,820 in 2002 over 5 yrs, a/c 5504 on 181DAV

      13,164.00       

Carrier-cooling tower repair

          

Amortization of Carrier purchase over 5 years for 2003 payments of $102,476

      20,495.20       

Amort of Carrier purch of $65,000 in 2002 over 5 yrs, a/c 5330

      13,000.00       

Project will be done over several years.

          

50th Floor Fan Replacement

          

Amortization of purchase over 5 years for 2003 payments of $85,248

      17,049.60       

Crane-Revolving Doors

          

Amortization of purchase over 5 years for 2003 payments of $20,250

      4,050.00       

 

F-1



--------------------------------------------------------------------------------

Amort of Crane purch of $77,300 in 2002 over 5 yrs, a/c 5814 on 181

      15,460.00      

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

EXAMPLE OF GROSS UP OF OPERATING EXPENSES

Gross-up for Northern Trust Only

 

account that are subject to occupancy

   Amount
Landlord paid
(from G/L)    Tenant’s
Occupancy
Share    Northern Trust’s
Occupancy Share
of grossed up
expenses           

Electricity

   584,868.58    0.4376    255,957.03     Northern Trust RSF leased    343,238

Cleaning contract-night

   1,108,071.14    0.4376    484,927.06     average occupancy of Building in yr
   784,308

Management Fee

   621,805.41    0.4376    272,121.76     “Tenants occupancy Share”    0.4376

Trash

   20,529.38    0.4376    8,984.31       

Paper Products

   59,375.29    0.4376    25,984.51     NT prorata share                     

sub-total of accounts “grossed-up”

   2,394,649.80       1,047,974.66     Northern Trust leased RSF    343,238   
        Building RSF    918,555

Total Operating Expenses from operating statement

         5,822,556.90     NT prorata share    0.373672

less accounts subject to occupancy share

         (2,394,649.80 )     

ADD IN OTHER AMORTIZED COSTS

              Add in other projects that are amoritzed over several years      
       

Amort purchase of $65,820 in xxxx over x years

         13,164.00       

sub total operating costs for Northern Trust only less occupancy share costs

         3,441,071.10       

NT prorata share

         37.3672 %     

NT share of non gross up charges

         1,285,831.37       

NT occupancy share of accounts subject to occupancy share

         1,047,974.66       

TOTAL Northern Trust Operating Expenses for year XXXX

         2,333,806.03       

 

G-1